DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.

Status of claims
Claims 3 – 9 and 11 – 15 were pending in the instant application.
With amendment filed on April 04, 2022, Applicant have cancelled claim 8 and amended claims 4 – 7, 9, and 12 – 15.
Claims 3 – 7, 9, and 11 – 15 are pending in the Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 3 – 7, 9, and 11 – 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding independent claims, Applicant’s arguments directed toward newly amended limitations, which was not present in the previous rejection. Furthermore, newly made amendments have changed the scope of the claims. However, upon further consideration, a new ground(s) of rejection is made in view of Anderson et al (2014/0084700) in view of Fujii et al (US 5,602,469) and Kimura et al (US 6,195,132).
With respect all other claims the Applicant makes same argument as the argument applied to claim 1. Therefore, the same response applied to the argument with respect to independent claims above is applied here.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 – 7 and 13 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 5,602,469) in view of Kimura et al (US 6,195,132 B1) and Anderson et al (2014/0084700).
Regarding claim 4, Fujii et al teach amplitude detection apparatus comprising (abstract; detecting the amplitude V, col 7 In 1; fig 1, 6): a filter coupled to receive an input signal and provide a filtered input (see figure 11, LPF 70); a phase shifter comprising an adjustable gain stage (See figure 1 component  13 splits the voltage signal into two signals out of phase by 90 degrees see column 5, lines 51 – 67)); a first multiplier coupled to square the input signal (19 is a multiplier which squares the voltage signal 1, col 6, In 4-5); a second multiplier coupled to square an output of the phase shifter (20 is a multiplier which squares the voltage signal b, col 6 In 5-6); and an adder coupled to sum outputs of the first and second analog multiplier (21 is an adder which sums the outputs of the multiplier 19, 20, col 6 In 6-7); a square root circuit coupled to receive an output of the analog adder and provide control voltage (22 is a square root calculation circuit which calculates the square root of the output of the adder 21, col 6 In 7-9; fig 1 and V output). Fujii et al does not expressly disclose that filter is a median filter. However, the use of median filter is well known in the art. Furthermore, Kimura et al teach an amplitude detection circuit using median filters to filter the noise in the input signal (see column 1, lines 27 – 38). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use median filter instead of the low pass filter. The motivation or suggestion to do so is that “the median filter can smooth small amplitude signals more effectively than low-path filters, noises in these output signals can be reduced effectively” (see column 1, lines 27 – 28). Fujii et al in view of Kimura does not expressly disclose that out put of the amplitude detection circuit is used as a control voltage fed forward to control gain of a controllable amplifier coupled to amplify the input signal (intended use). However, in analogous art, Anderson et al teach an amplitude detection apparatus comprising: analog amplitude detector (see figure 5, component 190) provide a control voltage fed forward to control gain of a controllable amplifier coupled to amplify the input signal (see figure 5, component 184, 198, 196, 194, and 192 and paragraph 0085 “feed forward algorithm” … “to drive the PA bias control in accordance with the envelope (amplitude) level”). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use amplitude detection circuit of Fujii in view of Kimura in Anderson. The motivation or suggestion to do so that RF input signal is tracked and the gain and optionally other parameters of the PA are adjusted (via control logic block 158) to maximize linearity and minimize power consumption of the circuit (see paragraph 0083).
Regarding claim 5, which inherits the limitations of claim 4, Fujii et al in view of Kimura et al and Anderson et al further teach wherein the controllable amplifier is digitally controlled (see Anderson et al, figure 5), and further comprising: an analog-to-digital converter coupled to convert an analog output of the adder into a digital signal (see Anderson figure 5, component 194 ADC), the digital signal coupled to control the controllable amplifier (see Anderson et al figure 5, component 184, 198, 196, 194, and 192 and paragraph 0085).
Regarding claim 6, which inherits the limitations of claim 4, A Fujii et al in view of Kimura et al and Anderson et al further teach the amplitude detection apparatus of claim 1, but does not explicitly disclose wherein the phase shifter comprises an all-pass filter delay unit in the embodiment of figure 6. However, in the embodiment of figure 10, Fujii teaches a first order lag circuit 64 in the phase shifter 13, which delays the phase of the voltage signal by the amount of its phase, col 11 In 53-54; fig 10). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to modify the embodiment of figure 6 to include the all-pass filter delay unit of figure 10. The motivation or suggestion to do so would have been to offset the phase lag, enabling detection of the amplitude V and phase 8 of the voltage signal v without a delay (Fujii, col 12 In 33-41).
Regarding Claim 7, which inherits the limitations of claim 4, Fujii et al in view of Kimura et al and Anderson et al discloses the amplitude detection apparatus of claim 1 wherein the phase shifter further comprises an adjustable gain stage (See Fujii et al, the adjustable gain stage is shown at 14, 55, col 9 In 35-45; fig 1, 6), the adjustable gain stage being configured to compensate for frequency dependent gain of the analog differentiator (this embodiment calculates the phase without a phase lag, col 8 In 18-20). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the embodiment of figure 6 to include the differentiator of figure 3. The motivation or suggestion to do so would have been to offset the phase lag, enabling detection of the amplitude V and phase 0 of the voltage signal v without a delay (Fujii, col 8 In 18-20).
Regarding claim 13, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 4 is applicable hereto.
Regarding claim 14, which inherits the limitations of claim 13, Fujii et al in view of Kimura et al and Anderson et al further teach further comprising compensating for frequency dependence of gain of the circuitry used to perform the phase shift (see Fujii figure 6, component 30).
Regarding claim 15, which inherits the limitations of claim 14, Fujii et al in view of Kimura et al and Anderson et al further teach wherein a frequency detection circuit is used to control the compensating for frequency dependence of gain of the circuitry used to perform the phase shift (see Fujii figure 6, component 30).

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 5,602,469) in view of Kimura et al (US 6,195,132 B1) and Anderson et al (2014/0084700) and further in view of Darabi (US 7,013,117).
Regarding Claim 3, which inherits the limitations of claim 4, Fujii et al in view of Kimura et al and Anderson et al discloses the amplitude detection apparatus of claim 4 further comprising trim circuitry adapted to compensate for manufacturing variation by adjusting gain of the gain stage of the phase shifter (see Fujii, gain characteristic calculation circuit 52 connected to amplifier 55, col 9 In 35-45; fig 6). Fujii et al in view of Kimura et al and Anderson et al does not teach wherein the amplitude detection apparatus is fabricated upon a monolithic integrated circuit. Darabi teaches a gain control circuit (gain control circuitry 520, col 8 In 58) fabricated upon a monolithic integrated circuit (RF interface 154 may be constructed as a single integrated circuit, col 8 In 18-20). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use the teachings of Darabi in the invention of Fujii et al in view of Kimura et al and Anderson et al in order to mass produce the device at a low cost.
Regarding Claim 9, Fujii et al in view of Kimura et al and Anderson et al discloses the amplitude detection apparatus of claim 7 further comprising trim circuitry adapted to compensate for manufacturing variation by adjusting gain of the gain stage of the phase shifter (Fujii et al, gain characteristic calculation circuit 52 connected to amplifier 55, col 9 In 35-45; fig 6). Fujii does not teach wherein the amplitude detection apparatus is fabricated upon a monolithic integrated circuit. Darabi teaches a gain control circuit (gain control circuitry 520, col 8 In 58; fig) fabricated upon a monolithic integrated circuit (RF interface 154 may be constructed as a single integrated circuit, col 8 In 18-20). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use the teachings of Darabi in the invention of Fujii in order to mass produce the device at a low cost.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 5,602,469) in view of Kimura et al (US 6,195,132 B1) and Anderson et al (2014/0084700) and further in view of Oohara et al (US 2009/0261589).
Regarding Claim 11, which inherits the limitations of claim 7, Fujii et al in view of Kimura et al and Anderson et al discloses the amplitude detection apparatus of claim 7, but does not explicitly teach wherein an uninterruptable power supply comprising an amplitude detection circuit is configured to provide power from a battery to an output of the uninterruptable power supply when the amplitude detection apparatus detects a dropout of an alternating-current power. Oohara teaches an uninterruptable power supply comprising an amplitude detection circuit which is configured to provide power from a battery to an output of the uninterruptable power supply when the amplitude detection apparatus detects a dropout of an alternating-current power (The uninterruptible power supplies 30 a-30 c incorporate therein electricity storage devices such as, for example, batteries, and while the power grid is not suffering an abnormal voltage fall, they supply power to the controllers from the power grid and simultaneously charge their electricity storage devices, [0077]; When it becomes impossible to supply power to the controllers (system controller 25, pitch controller 111, power converter controller 26, etc.) from the power grid due to an abnormal voltage fall occurring in the grid, the uninterruptible power supplies 30 a-30 c supply power to the controllers from their battery system, [0078]; The detection of an abnormal voltage is performed in the power converter controller 26 for controlling the power converter 28. The power converter controller 26 incorporates therein a voltage amplitude calculator 2602 which performs such a calculation based on the above given expressions (2) and (5) to obtain the power grid voltage amplitude Vabs. The power converter controller 26 holds therein a voltage level VGF depending on which the decision that a failure has occurred in the power grid is made, and continuously compares the voltage level VGF with the calculated grid voltage amplitude Vabs during the operation of the wind power generation system. A comparator 2604 in the power converter controller 26 performs such a comparison operation, makes a decision that the grid voltage is abnormal if Vabs,<VGF and issues a signal indicating that an abnormally low voltage has been detected, [0060]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to use the teachings of Oohara in the invention of Fujii et al in view of Kimura et al and Anderson et al. The motivation or suggestion to do so is to maintain operation during the continuous operation mode under abnormal condition (Oohara, [0078]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al (US 5,602,469) in view of Kimura et al (US 6,195,132 B1) and Anderson et al (2014/0084700) and further in view of OH et al. OH et al. (“Multi-frequency EIT system with radially symmetric architecture: KHU Markl Physiol. Meas. 28, 2007 pages SI 83-SI 96.).
Regarding Claim 12, which inherits the limitations of claim 7, Fujii et al in view of Kimura et al and Anderson et al discloses the amplitude detection circuit of claim 7, but does not explicitly teach wherein an electrical impedance imaging apparatus comprises the automatic gain control circuit coupled to condition voltage or current signals from electrodes of the electrical impedance imaging apparatus. Oh teaches an electrical impedance imaging apparatus (Electrical impedance tomography (EIT) is a medical imaging method, S184, In 1) comprises an automatic gain control circuit coupled to condition voltage or current signals from electrodes of the electrical impedance imaging apparatus (The FPGA also includes an automatic gain controller. When the automatic gain control is turned on, it adjusts the gain of the voltage amplifier so that the computed signal power reaches 95% of the maximal average power of the sinusoid with its peak-to-peak value spanning the full scale of the ADC. When a voltmeter is connected to a current injection electrode, it can measure the electrode contact impedance or the amount of current being injected through the electrode. When the amplitude of the voltage signal at the input of the ADC exceeds the ADC input range for a pre-determined consecutive number of samples, the voltmeter generates an overflow flag. This auxiliary information is sent to the console PC and displayed on the screen, page SI 89, para 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the teachings of Oh in the invention of Fujii et al in view of Kimura et al and Anderson et al in order to compensate for baseline drift (Oh, SI 89, para 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633